 Case 3:21-cv-00144-JPG Document 19 Filed 06/14/21 Page 1 of 1 Page ID #40




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

CAROL GILLILAND,                                     )
                                                     )
               Plaintiffs,                           )
                                                     )
       v.                                            ) Case No.: 21-144 JPG
                                                     )
SOUTHWEST CREDIT SYSTEMS, L. P.,                     )
                                                     )
                                                     )
               Defendant.                            )


                               MEMORANDUM AND ORDER


       This matter comes before the Court on plaintiff’s Notice of Voluntary Dismissal

(Doc.18), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Rule 41(a)(1)(A)(i) allows

a plaintiff to dismiss an action without a court order at any time before the opposing party serves

an answer or a motion for summary judgment. The defendant has not served an answer or

motion for summary judgment in this case. Because the plaintiff has an absolute right to dismiss

this case at the present time, the Court finds this case is DISMISSED without prejudice and

DIRECTS the Clerk of Court to close the case.

DATED: June 14, 2021


                                              s/ J. Phil Gilbert
                                              UNITED STATES DISTRICT JUDGE
